DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  in line 3, the phrase “from top” is objected to for grammatical reasons. The Examiner suggests either saying –from a top—or –from above—to overcome this objection.  Appropriate correction is required.
Claims 5 and 16 are objected to because the phrase “one of” in line 3 appears to be missing in the phrase “wherein the flexible durable material comprises.” Appropriate correction is required.
Claim 9 is similarly objected to as claims 5 and 16 because the phrase “one of” in line 4 appears to be missing in the phrase “wherein the rigid durable material comprises.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one adhesive strip" in lines 4 – 5, but this feature is not introduced until line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 11 will inherit this same issue since they depend from the rejected claim.
Claims 3 and 14 recite the limitation “a second grommet of the plurality of grommets is disposed on the each corner of the at least one side strip” in lines 3 – 4. This renders the claim indefinite because the each corner lacks antecedent basis, and it is furthermore unclear how a single grommet can be located at different corners simultaneously. Clarification is requested. 
Regarding claims 6 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7 and 18, the phrase “may be” renders the claim indefinite since it is unclear whether the limitation following the phrase is actually required or merely capable of or configured to. Clarification is requested.
Claim 12 recites the limitation "the at least one adhesive strip" in lines 4 – 5, but this feature is not introduced until line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 13 – 20 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 8, 12 – 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,142,713 (hereinafter Makool) in view of US Patent 5,070,550 (hereinafter Reeves).
Regarding 1, Makool shows a shower steam hoodie (62) for providing a steam shower using a shower stall (11), wherein the shower steam hoodie comprises a cover layer (65) configured for covering the shower stall from above (fig. 3), wherein the cover layer comprises a top layer surrounded by at least one adhesive strip (68) (silicone bead (67) forms an adhesive), the at least one adhesive strip (68) having an air tight adhesive strip (67), wherein the at least one adhesive strip is configured to be placed along at least one edge of the cover layer (fig. 5), but fails to show at least one adhesive hook configured to securely connecting the cover layer to at least one sidewall of the shower stall. Attention is turned to Reeves which 
Regarding claims 8 and 12, the combination of Makool and Reeves shows all in the instant invention as claimed, and Makool further shows the cover layer is configured to provide an isothermal layer, wherein the isothermal layer eliminates a transfer of at least one of heat and moisture between the shower stall and an outside surrounding environment (col. 6, ln. 29 – 41).
Regarding claims 2 and 13, Makool shows the at least one adhesive strip (68) comprises at least one side strip (see fig. 3), wherein the at least one side strip is configured to make a physical contact with the at least one side wall of the shower stall (11) (fig. 3), wherein the physical contact between the at least one side strip and the at least one sidewall comprises an airtight contact wherein the airtight contact maintains a seal against flow of at least one of the water and steam (col. 6, ln. 29 – 41).
Regarding claims 4 and 15, there is a front strip (75) configured to make an airtight contact with a front door of the shower stall, wherein the front strip comprises a weight (the strip is plastic and thus provides some form of ‘weight’ i.e. has a weight), wherein the weight is .
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makool and Reeves as applied to claims 1 – 2, 4, 8, 12 – 13, and 15 above, and further in view of US Patent 5,092,682 (hereinafter Fenick).
Regarding claim 3, the combination of Makool and Reeves shows all in the instant invention as claimed but fails to show the least one side strip comprising a plurality of grommets, wherein a first grommet is disposed in the middle, a second grommet is disposed on each corner of the side strip, and the plurality of grommets allows housing for the at least one adhesive hook. Attention is turned to Fenick which shows it is common practice to reinforce a hook-receiving aperture with a grommet (24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize grommets for attachment to the hook to ensure the apertures receiving the hooks are reinforced to prevent  tearing or damage as is known in the art and evidenced by the teachings above. Regarding the limitation about the location of the grommets as being disposed at the middle and corners, one of ordinary skill in the art would know to space the grommets appropriately in order to retain the device, and an even spacing such as middle and ends would provide an expected result of evenly distributing the weight to support the device when installed. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate a first grommet in the middle of the at least one side strip and second grommets in each corner of the side strip as a matter of design choice.
Claims 5 – 7 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makool and Reeves as applied to claims 1 – 2, 4, 8, 12 – 13, and 15 above, and further in view of US Patent Application Publication 2017/0065132 (hereinafter Wighton).
Regarding claims 5 and 16, the combination of Makool and Reeves shows all in the instant invention as claimed including Makool showing the at least one adhesive strip (68) is manufactured from a flexible plastic (col. 6, ln. 42) and thus lightweight, airtight, and waterproof, but fails to show it is one of synthetic rubber copolymer of acrylonitrile (ACN) and butadiene, nitrile rubber, hydrogenated nitrile butadiene rubber, copolymers of tetrafluoroethylene (TFE) and propylene, ethylene propylene (EPM or EP) rubber, polyurethane (AU/EU/PU) rubber, chloroprene (CR) rubber, fluorosilicone (FVMQ), and fluorovinylmethyl silicone. Attention is turned to Wighton which shows using plastics, polyethylene, polypropylene, and other polyolefins, polyvinyl chloride (PVC), acrylonitrile butadiene (ABS), polyurethanes, rubber or synthetic rubber, wood, etc. as an appropriate material for a waterproof flexible panel in a bathing environment (par. 24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select one of synthetic rubber copolymer of acrylonitrile (ACN) and butadiene, nitrile rubber, hydrogenated nitrile butadiene rubber, copolymers of tetrafluoroethylene (TFE) and propylene, ethylene propylene (EPM or EP) rubber, polyurethane (AU/EU/PU) rubber, chloroprene (CR) rubber, fluorosilicone (FVMQ), and fluorovinylmethyl silicone as a material for the adhesive strip of Makool since the selection of a known material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings above.
Regarding claims 6 – 7 and 17 – 18, the combination of Makool and Reeves shows all in the instant invention as claimed as set forth above, including Reeves teaching the adhesive hook comprises a hook (224) and an adhesive layer (230), wherein the hook is configured to be placed at a sidewall, and the adhesive layer allows the hook to be fixed on the sidewall, but is silent as to the composition of the adhesive and thus fails to show it is wherein the adhesive layer comprises at least one of a natural adhesive and a synthetic adhesive, wherein the at least one of the natural adhesive and synthetic adhesive is composed of polymers such as epoxy resins and cyanoacrylates, and the adhesive layer may be made up of thermoplastic elastomers from a group comprising styrene-isoprene-styrene block copolymers, nitrocellulose, polyvinyl acetate, vinyl acetate-ethylene copolymer, polypropylene, polyamides, polyesters, and acrylics. Attention is turned again to Wighton which shows using as a layer of solvent-based acrylic pressure sensitive adhesive having a mixture of 10-15% acrylic ester, 25-30% organic solvent, 28-35% chlorinated rubber, and 8-15% ethyl acetate from Huxiao Chemical (Ningbo, China); acrylic esters include polymers and copolymers that include alkyl acrylates, alkyl methacrylates, acrylic acid, methacrylic acid, alkyl fumarates, alkyl maleates, etc. Chlorinated rubber includes chlorinated polyethylenes (CPE), polypropylenes (CPP), butyl rubbers, ethylene propylene diene monomer rubbers (chlorinated EPDM), and other rubbers, or organic solvents include aromatic and aliphatic hydrocarbons such as toluene, xylene, hexane, heptane, etc., esters such as ethyl acetate, butyl acetate, etc., and others or, the adhesive is a mixture of 10-15% acrylic ester, 25-30% organic solvent, 28-35% polyvinyl acetate (PVA), and 8-15% ethyl acetate as any number of  an appropriate adhesive compositions suitable for wet, warm environments (par. 39). It would have been obvious to one having ordinary skill in the art before the effective filing of the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makool and Reeves as applied to claims 1 – 2, 4, 8, 12 – 13, and 15 above, and further in view of US Patent 3,864,760 (hereinafter Bowen).
Regarding claim 9, the combination of Makool and Reeves shows all in the instant invention as claimed as set forth above, including Makool showing the cover layer is manufactured from a rigid durable material, wherein the rigid durable material is lightweight and provides substantial structural strength (col. 6, ln. 18 – 20) but fails to show it comprises one of aluminum alloy, iron, copper, lead, molybdenum, nickel, tin, zinc, titanium, and glass. Attention is turned to Bowen which shows using glass as a functionally equivalent material in a shower stall (col. 7, ln. 38 – 39). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select glass as a material for the cover layer since the selection a material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings above, and furthermore the substitution of .
Claims 10 – 11 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makool and Reeves as applied to claims 1 – 2, 4, 8, 12 – 13, and 15 above, and further in view of US Patent Application Publication 2010/0024118 (hereinafter Hayashi).
Regarding claims 10 – 11 and 19 – 20, the combination of Makool and Reeves shows all in the instant invention as claimed as set forth above but fails to show at least one sensor disposed on at least one of the shower stall and the shower steam hoodie, wherein the at least one sensor is configured for detecting at least one of an inner environmental variable, a user variable, and an outer environment variable, wherein the shower steam hoodie comprises a processing device communicatively coupled with the at least one sensor, wherein the at least one sensor is configured for generating at least one sensor data, wherein the processing device is configured for analyzing the at least one sensor data to generate a notification, and at least one presentation device disposed on at least one of the shower stall and the shower steam hoodie, wherein the at least one presentation device is communicatively coupled with the processing device, wherein the at least one presentation device is configured for presenting the notification. Attention is turned to Hayashi which shows using a temperature sensor (12) or sweat sensor (146) with a steam sauna that will control the temperature in the steam room via a processing device (114) based on the sensor reading, and coupling a presentation device (141, 142) for controlling and presenting a notification (i.e. temperature display) (par. 93-94). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor configured to detect a user variable such as sweating or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,779,689 to Howard et al. is related as a teaching of the state of the art and shows a shower attachment to keep steam within a bathroom shower. US Patent Application Publication 2005/0246831 to Mayhew et al. is also representative of the state of the art as a teaching of a cover over a shower stall to prevent moisture and heat from escaping the shower during use. US Patent 4,365,368 to Boggs is also representative of the state of the art as a teaching of a rigid cover mounted over an existing bathtub shower stall to confine moisture and heat within the bathing area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754